IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00415-CR

LORETTA J. MESERVE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 36,293


                                      ORDER


      Loretta J. Meserve was convicted and sentenced on October 11, 2012. This appeal

has been abated numerous times, most recently on March 21, 2013 so that the trial court

could appoint counsel on appeal for Meserve. Because the trial court appointed an

attorney to represent Meserve on appeal, we reinstated this appeal on April 18, 2013.

      Meserve’s brief was originally due in this Court on March 6, 2013. Meserve,

without counsel, filed a brief on January 25, 2013, before the complete record in the

appeal had been filed. This brief does not satisfy the requirements for an appellant’s
brief particularly because there are no issues presented and there is no argument at all.

See TEX. R. APP. P. 38.1(f), (i). If any section in the brief could be considered argument,

there are no citations to authorities and could not contain citations to the record because

the reporter’s record had not yet been filed. Id. (i).

       Meserve’s appointed counsel has now filed a “Motion for Extension of Time to

File Appellate Brief and to File Amended or Supplemental Brief” requesting an

extension of time to file an appellate brief and permission to file an amended or

supplemental brief on or before May 31, 2013. The motion is denied in part and granted

in part.

       Because of the deficiencies of Meserve’s pro se brief, we deny counsel’s request

to file a supplemental brief. Counsel’s request for an extension of time to file an

amended brief is granted. The amended brief must be filed by May 31, 2013, and will

supersede and replace the existing pro se brief of January 25, 2013.




                                           PER CURIAM




Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed May 9, 2013




Meserve v. State                                                                     Page 2